Birdsong, Presiding Judge.
Betty Klobe makes direct appeal from the grant of summary judgment to Montgomery Ward & Co., Inc. on this suit on account, based upon her use of a credit card originally issued to her now-former husband. The amount sued for was $1,546.77 plus interest and court costs. Summary judgment against her was in the amount of $883.47 plus I-V2 % interest per month, the remainder being barred from recovery by the statute of limitations.
The judgment of the trial court ordered that plaintiff “recover of the defendant the sum of $883.47, plus interest at the rate of I-V2 % per month from August, 1981 to date [May 3, 1985].” That judgment as awarded amounts to less than $2,500. Accordingly, there is no direct appeal right in this case, but an appeal in this case is permitted by discretionary application only. OCGA § 5-6-35 (a) (6); Brown v. Assoc. Fin. Svcs. Corp., 255 Ga. 457 (339 SE2d 590); City of Brunswick v. Todd, 255 Ga. 448 (339 SE2d 589).
This direct appeal is dismissed for failure of appellant to follow the discretionary appeal procedure dictated by the code and lack of jurisdiction. Crawford v. Goza, 168 Ga. App. 565 (310 SE2d 1).

Appeal dismissed.


Carley and Sognier, JJ., concur.

Michael P. Cielinski, for appellee.